DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/15/2022 overcomes the following: 
Objection to the Specification for informalities; and
Objection to claim 5 for minor informalities. 

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 
On pages 8-10 of the Remarks filed 09/15/2022, Applicant asserts that Liao does not disclose the amended feature of “computing a surgical plan…wherein the surgical plan comprises navigation of the aortic-valve device to the aortic valve through the individual’s circulatory system” (emphasis added to indicate the limitation in question).
Examiner respectfully disagrees. 
As noted in the last Office Action, Liao discloses computing a surgical plan for the TAVR procedure on the individual (Liao, ¶0003, 0052, 0070-0073; “Before the surgery, several important parameters of the aortic valve need to be extracted for surgery planning.”). Liao additionally discloses at ¶0052 that “Besides detecting the aortic root, eight aortic valve landmarks are detected: three aortic hinge points, three aortic commissure points, and left and right coronary ostia since they are important in both surgery planning and providing visual guidance during surgery” and at ¶0036 states that “Prior to performing an implantation, the physician would obtain an interventional 3D image of the aortic root” which indicates that the imaging conducted by Liao occurs as a planning step prior to navigation of the implant device to the aortic root. Furthermore, the conventional steps of a TAVR procedure are disclosed by Liao at ¶0003-0007 as: “During a TAVI procedure, a bio-prosthesis is positioned and deployed via a catheter into the aortic root of the patient. A transapical AVI uses an antegrade access in which the catheter and the prosthesis are inserted via small incisions in the chest and the apex of the left ventricle. During transfemoral AVI, a retrograde insertion of the catheter is performed via the femoral artery and the aortic arch. The minimal-invasive TAVI approach requires the use of X-ray angiography and fluoroscopy imaging to guide the procedure.” Thus, from this disclosure, it is clear that surgical planning must take place prior to the actual procedure of guiding the implantation device to the aortic root through regions of the heart and arteries leading to the aortic root, each of which comprise parts of the circulatory system. Examiner further notes that the claims do not preclude the surgical planning step of the claimed method from occurring during the imaging step of the TAVR procedure. Therefore, Examiner submits that Liao does indeed disclose the amended limitation “wherein the surgical plan comprises navigation of the aortic-valve device to the aortic valve through the individual’s circulatory system.” The new grounds of rejection set forth below to incorporate the disclosure of Liao referenced above is therefore necessitated by the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. 2011/0222750 (hereinafter “Liao”) in view of “Noninvasive Evaluation of the Aortic Root With Multislice Computed Tomography” (hereinafter “Tops”; published 2008), and further in view of “On the Mechanics of Transcatheter Aortic Valve Replacement” (hereinafter “Dasi”; published 2017).
Regarding claim 1, Liao teaches a method for providing determining at least an anatomic feature associated with an aortic valve, comprising: 
by a computer (Liao, Fig. 6, ¶0080): 
generating a three-dimensional (3D) image associated with an individual's heart, wherein the 3D image presents a view along a perpendicular direction to a two-dimensional (2D) plane in which bases of a noncoronary cusp, a right coronary cusp and a left coronary cusp reside (Liao, ¶0037, 0063-0065, Fig. 4; “After the 3D acquisition run is finished on the C-arm system, the 3D data is reconstructed” wherein the display includes the 3D volume and a perpendicularity circle which is  “parallel to the plane spanned by the three lowest points of the cusps” and orthogonal volume intersection planes which are orthogonal to the plane spanned by the three lowest points of the cusps); 
receiving information specifying a set of reference locations that are associated with an aortic-root structure (Liao, ¶0038-0039; “detecting the aortic root shape and landmarks in the 3D volume”); and 
automatically determining, based, at least in part, on the set of reference locations, at least the anatomical feature, which is associated with the aortic valve (Liao, ¶0008, 0063-0064, 0077, Figs. 4 and 5(b); “To allow the user easy verification of the detected coronary ostia, two orthogonal volume intersection planes, both of which contain the two ostia, are shown. One of the planes is chosen to be orthogonal to the plane spanned by the three lowest points of the cusps. This plane contains the ruler discussed above and therefore allows the user to directly measure distances without manual user interactions.”), and 
computing a surgical plan for the TAVR procedure on the individual, wherein the surgical plan comprises navigation of the aortic-valve device to the aortic valve through the individual’s circulatory system (Liao, ¶0003-0007, 0036, 0052, 0070-0073; “Besides detecting the aortic root, eight aortic valve landmarks are detected: three aortic hinge points, three aortic commissure points, and left and right coronary ostia since they are important in both surgery planning and providing visual guidance during surgery” and at ¶0036 Liao states that “Prior to performing an implantation, the physician would obtain an interventional 3D image of the aortic root” which indicates that the imaging conducted by Liao occurs as a planning step prior to navigation of the implant device to the aortic root. Furthermore, the conventional steps of a TAVR procedure are disclosed by Liao at ¶0003 as: “During a TAVI procedure, a bio-prosthesis is positioned and deployed via a catheter into the aortic root of the patient. A transapical AVI uses an antegrade access in which the catheter and the prosthesis are inserted via small incisions in the chest and the apex of the left ventricle. During transfemoral AVI, a retrograde insertion of the catheter is performed via the femoral artery and the aortic arch. The minimal-invasive TAVI approach requires the use of X-ray angiography and fluoroscopy imaging to guide the procedure.” Thus, from this disclosure, it is clear that surgical planning must take place prior to the actual procedure of guiding the implantation device to the aortic root through regions of the heart and arteries leading to the aortic root, each of which comprise parts of the circulatory system.).
Liao does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Tops does as follows. 
Tops teaches automatically determining, based, at least in part, on the set of reference locations, a size of an aortic-valve device used in a transcatheter aortic-valve replacement (TAVR) procedure (Tops, p.323, right column; “The diameter of the annulus was assessed in the systolic and diastolic phases. The orientation of the views was similar to those used for percutaneous aortic valve replacement procedures (4). In addition, the maximal diameter of the sinus of Valsalva and the sinotubular junction, and their respective distance to the level of the aortic annulus was assessed (Fig. 3). These variables are important to assess, because they may have implications for prosthesis sizing during transcatheter aortic valve replacement and paravalvular leakage after the procedure.”).
Tops is considered analogous art because it pertains to a method for anatomical analysis of the aortic root for planning of aortic valve replacement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Liao to include determining a size of the prosthetic device based on reference points within the aortic volume, as taught by Tops, in order to properly and accurately size the prosthetic device prior to the valve replacement surgery (Tops, p.322, left column). 
The combination of Liao and Tops does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Dasi does as follows. 
Dasi teaches computing a surgical plan for the TAVR procedure based, at least in part, on the size of the aortic-valve device and an associated predefined aortic-valve-device geometrical model (Dasi, p.316-319, Structural Mechanics of TAVR, Fig. 9; “several studies on structural analyses were performed using finite element models to understand the interaction between TAV and aortic root interaction. These studies are mainly classified into two groups: (1) simulation of biomechanical interactions between the TAV devices and the aortic root, and (2) post-TAVR evaluation of the device performance. The accuracy of these models largely depends on three critical factors: geometry, material properties, and boundary conditions.”).
Dasi is considered analogous art because it pertains to planning of aortic valve replacement surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Liao and Tops to include modeling geometry and interactive properties between the TAV device and the aortic root during planning of TAVR surgery, as taught by Dasi, in order to simulate and assess prosthetic device performance and thereby improve clinical outcome for a patient (Dasi, p.317, right column).

Regarding claim 2, claim 1 is incorporated, and Liao in the combination further teaches wherein the set of reference locations includes one or more of: a location of the left coronary cusp, a location of the right coronary cusp, a location of the noncoronary cusp, a location of a left coronary artery, and/or a location of a right coronary artery (Liao, ¶0038-0039; “A machine learning based algorithm may be used to detect the aortic root shape and some landmarks, in particular the lowest point of each aortic root cusps (to support finding a C-arm angulation perpendicular to the aortic root), the coronary artery ostia (which should stay open after prostheses implantation), the commissures points where the cusps meet (to help orienting anatomically designed valve prostheses), and finally the centerline.”).

Regarding claim 3, claim 1 is incorporated, and Tops in the combination further teaches wherein the method comprises determining an amount and a location of calcification at the aortic-root structure (Tops, p.322, right column; “the presence of aortic valve calcifications were assessed on double oblique transverse reconstructions of the MSCT coronary angiogram. Aortic valve calcifications were then graded subjectively as previously described”).
As established above with respect to claim 1, Tops is considered analogous art because it pertains to a method for anatomical analysis of the aortic root for planning of aortic valve replacement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Liao to include determining amount and locations of aortic calcifications, as taught by Tops, in order to more accurately develop a surgical plan which accounts for such calcifications in the deployment of a prosthetic device (Tops, p.329, right column). 
	
Regarding claim 4, claim 1 is incorporated, and Liao in the combination further teaches wherein the method comprises determining an angle for visualization using a C-arm during the TAVR procedure (Liao, ¶0070-0073; “Every rotation of the volume rendering view corresponds to a C-arm angulation, up to in-plane rotation. Therefore, using the displayed perpendicularity circle, a physician can virtually choose a volume rendering view that corresponds to appropriate C-arm angulation, and the C-arm will be automatically rotated to that angulation”).

Regarding claim 6, claim 1 is incorporated, and Tops in the combination further teaches wherein the method comprises: determining the size of the aortic-valve device based, at least in part, on the determined anatomic feature; and providing information specifying the determined size of the aortic-valve device (Tops, p.329, left column; “In addition, correct prosthesis sizing is of great importance in percutaneous valve procedures…A MSCT provides detailed noninvasive information on the aortic annulus diameter before the procedure and may thereby be helpful in planning and performing of percutaneous aortic valve replacement.”).

Regarding claim 7, claim 1 is incorporated, and Tops in the combination further teaches wherein the anatomical feature includes: one or more dimensions of the 2D plane defined by the bases of the left coronary cusp, the right coronary cusp and the noncoronary cusp; one or more dimensions of a sinus of Valsalva; or one or more dimensions of a left ventricular outflow tract (Tops, p.323, right column; “The diameter of the annulus was assessed in the systolic and diastolic phases…In addition, the maximal diameter of the sinus of Valsalva and the sinotubular junction, and their respective distance to the level of the aortic annulus was assessed (Fig. 3). These variables are important to assess, because they may have implications for prosthesis sizing during transcatheter aortic valve replacement and paravalvular leakage after the procedure.” Tops additionally teaches “Finally, the left ventricular outflow tract and the interventricular septum were analyzed on the single oblique sagittal view at end-diastole. The diameter of the left ventricular outflow tract was assessed parallel to the aortic valve annulus plane.”).
Tops is considered analogous art because it pertains to a method for anatomical analysis of the aortic root for planning of aortic valve replacement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Liao to include determining aortic annulus diameter, dimensions of the sinus of Valsalva, and diameter of the left ventricular outflow tract based on the detected aortic reference points, as taught by Tops, in order to accurately size the prosthetic device prior to the valve replacement surgery and assess implications of post-procedural paravalvular leakage (Tops, p.323, right column).

Regarding claim 8, claim 1 is incorporated, and Tops in the combination further teaches wherein the anatomical feature includes: an aortic annulus, a height and width of a sinus of Valsalva, or an aortic diameter (Tops, p.323, right column; “The diameter of the annulus was assessed in the systolic and diastolic phases. The orientation of the views was similar to those used for percutaneous aortic valve replacement procedures (4). In addition, the maximal diameter of the sinus of Valsalva and the sinotubular junction, and their respective distance to the level of the aortic annulus was assessed (Fig. 3). These variables are important to assess, because they may have implications for prosthesis sizing during transcatheter aortic valve replacement and paravalvular leakage after the procedure.”).
Tops is considered analogous art because it pertains to a method for anatomical analysis of the aortic root for planning of aortic valve replacement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Liao to include determining aortic annulus diameter and dimensions of the sinus of Valsalva based on the detected reference points, as taught by Tops, in order to accurately size the prosthetic device prior to the valve replacement surgery (Tops, p.322, left column – p.323, right column.).

Regarding claim 11, claim 1 is incorporated, and Liao in the combination further teaches wherein the information is one of: associated with an interaction tool; or corresponds to haptic interaction with a display (Liao, ¶0066-0067; “a user can edit the detected landmarks in the MPR screens and the volume rendering screen. Undo and redo functionality can ensure that editing mistakes can be easily corrected. Structures derived from the landmarks, such as the ruler, centerline and perpendicularity circle can be adapted in real-time”).

Claim 12 recites a non-transitory computer-readable storage medium having features corresponding to the steps recited in method claim 1. Therefore, the recited elements of Claim 12 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 1.  Additionally, the rationale and motivation to combine the Liao, Tops and Dasi references presented in the rejection of Claim 1 apply to this claim, and Liao in the combination further teaches a non-transitory computer-readable storage medium storing a program executed by a computer (Liao, ¶0079-0080).  

Claim 13 recites a non-transitory computer-readable storage medium having features corresponding to the steps recited in method claim 2. Therefore, the recited elements of Claim 13 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 2.  Additionally, the rationale and motivation to combine the Liao, Tops and Dasi references presented in the rejection of Claim 2 apply to this claim.  

Claim 14 recites a non-transitory computer-readable storage medium having features corresponding to the steps recited in method claim 3. Therefore, the recited elements of Claim 14 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 3.  Additionally, the rationale and motivation to combine the Liao, Tops and Dasi references presented in the rejection of Claim 3 apply to this claim.  

Claim 15 recites a non-transitory computer-readable storage medium having features corresponding to the steps recited in method claim 4. Therefore, the recited elements of Claim 15 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 4.  Additionally, the rationale and motivation to combine the Liao, Tops and Dasi references presented in the rejection of Claim 4 apply to this claim.  
	
Claim 16 recites a non-transitory computer-readable storage medium having features corresponding to the steps recited in method claim 6. Therefore, the recited elements of Claim 16 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 6.  Additionally, the rationale and motivation to combine the Liao, Tops and Dasi references presented in the rejection of Claim 6 apply to this claim.  

Claim 17 recites a non-transitory computer-readable storage medium having features corresponding to the steps recited in method claim 7. Therefore, the recited elements of Claim 17 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 7.  Additionally, the rationale and motivation to combine the Liao, Tops and Dasi references presented in the rejection of Claim 7 apply to this claim.  

Claim 18 recites a non-transitory computer-readable storage medium having features corresponding to the steps recited in method claim 8. Therefore, the recited elements of Claim 18 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 8.  Additionally, the rationale and motivation to combine the Liao, Tops and Dasi references presented in the rejection of Claim 8 apply to this claim.  

Claim 20 recites a computer having features corresponding to the steps recited in method claim 1. Therefore, the recited elements of Claim 20 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 1.  Additionally, the rationale and motivation to combine the Liao, Tops and Dasi references presented in the rejection of Claim 1 apply to this claim, and Liao in the combination further teaches a computer comprising a processor and a memory (Liao, ¶0080, Fig. 6).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liao in view Tops and Dasi, as applied to claim 1 above, and further in view of “Comparison of Manual and Automated Preprocedural Segmentation Tools to Predict the Annulus Plane Angulation and C-Arm Positioning for Transcatheter Aortic Valve Replacement” (hereinafter “Veulemans”; published 2016).
Regarding claim 5, claim 4 is incorporated, and the combination of Liao, Tops and Dasi does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Veulemans does as follows. 
Veulemans teaches wherein, based at least in part on the angle, the noncoronary cusp is on a left-hand side of a fluoroscope image, the left coronary cusp is on a right-hand side of the fluoroscope image, and the right coronary cusp is in between the noncoronary cusp and the coronary cusp (Veulemans, Fig. 2, p.11, Role of the Aortic Annulus Plane in Fluoroscopy; “For optimal catheter-based valve deployment, most physicians prefer a projection with all cusps in a planar line, wherein the central positioned RCC is symmetrically surrounded by the LCC and NCC.” As seen in Fig. 2C, the LCC is on the right hand side, RCC is in the middle, and NCC on the left-hand side of the image.).
Veulemans is considered analogous art because it pertains to planning of aortic valve replacement surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Liao, Tops and Dasi to select an angle of visualization in which the cusps form a planar line with the RCC in the middle, as taught by Veulemans, in order to optimize the valve deployment (Veulemans, p.11).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liao in view Tops and Dasi, as applied to claims 1 and 12 above, and further in view of “The Impact of Integration of a Multidetector Computed Tomography Annulus Area Sizing Algorithm on Outcomes of Transcatheter Aortic Valve Replacement” (hereinafter “Binder”; published 2013).
Regarding claim 9, claim 1 is incorporated, and the combination of Liao, Tops and Dasi does not expressly teach the limitations as further claimed, but in an analogous field of endeavor, Binder does as follows.
Binder teaches wherein the method comprises modifying the size of the aortic-valve device based at least in part on outcome and adverse event information for previous TAVR procedures (Binder, p.434-436, Discussion; “The strength of our study manifests in a clear, reproducible, and readily available sizing algorithm, which was prospectively implemented for THV sizing in 4 TAVR centers (3 in Canada and 1 in Europe) and evaluated in a large cohort of consecutive patients…We elected to use annular area for sizing because we have consistently found it to be the most reproducible annular measurement (1,2,5) and the most predictive of greater than mild PAR”).
Binder is considered analogous art because it pertains to transcatheter aortic valve replacement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Liao, Tops and Dasi to include basing the replacement valve sizing on previous TAVR procedure outcome data, as taught by Binder, in order to reduce risk of paravalvular regurgitation (PAR) and thereby improve patient outcome (Binder, p.432, top of left column, first paragraph).

Claim 19 recites a computer-readable storage medium having features corresponding to the steps recited in method claim 9. Therefore, the recited elements of Claim 19 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 9.  Additionally, the rationale and motivation to combine the Liao, Tops, Dasi and Binder references presented in the rejection of Claim 9 apply to this claim.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liao in view Tops and Dasi, as applied to claim 1 above, and further in view of “Percutaneous Aortic Valve Implantation Retrograde From the Femoral Artery” (hereinafter “Webb”; published 2006).
Regarding claim 10, claim 1 is incorporated, and the combination of Liao in view of Tops and Dasi does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Webb does as follows. 
Webb teaches wherein the navigation of the aortic-valve device to the aortic valve is via a guide wire through the individual's circulatory system (Webb, p.844, Prosthesis Positioning; “The prosthesis typically enters the ascending aorta along its greater curvature, with the guidewire lying within the aortic valve commissure”).
Webb is considered analogous art because it pertains to an aortic valve replacement procedure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Liao, Tops and Dasi to navigate the valve replacement device to the aortic root using a guidewire, as taught by Webb, in order to more accurately position the prosthetic device.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668